IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DELAWARE COUNTY TAX CLAIM              : No. 572 MAL 2015
BUREAU                                 :
                                       :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Commonwealth Court
                                       :
                                       :
ALLIE H. SPEIGHTS AND SABRINA H.       :
SPEIGHTS                               :
                                       :
CJD - GROUP, LLC,                      :
           Intervenor                  :
                                       :
                                       :
                                       :
PETITION OF: ALLIE H. SPEIGHTS         :


                                   ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.